

116 HR 2892 IH: Ceiling and Visibility Unlimited Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2892IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Kendra S. Horn of Oklahoma (for herself and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize scholarships to assist members of Junior Reserve Officers’ Training Corps in obtaining
			 private pilot's certificates.
	
 1.Short titleThis Act may be cited as the Ceiling and Visibility Unlimited Act. 2.Programs of scholarships for members of Junior Reserve Officers' Training Corps units toward obtaining private pilot's certificates (a)Programs authorizedEach Secretary of a military department may carry out a program to award scholarships to qualified members of units of the Junior Reserve Officers' Training Corps under the jurisdiction of such Secretary to assist such members in obtaining a private pilot's certificate through an institution of higher education with an accredited aviation program that is approved by such Secretary pursuant to subsection (c).
			(b)Member qualifications
 (1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall prescribe the standards to be met by members of units of the Junior Reserve Officers' Training Corps under the jurisdiction of such Secretary to be eligible for the award of a scholarship under the program.
 (2)Uniformity across military departmentsTo the extent practicable, the standards prescribed under this subsection shall be uniform across the military departments.
				(c)Approved institutions of higher education
 (1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall maintain a list of institutions of higher education at which a scholarship awarded under the program may be used toward obtaining a private pilot's certificate.
 (2)Qualifications and standardsAny institution of higher education included on a list under this subsection, and any course of instruction toward obtaining a private pilot's certificate offered by such institution, shall meet such qualifications and standards as the Secretary shall prescribe for purposes of the program. Such qualifications and standards shall include a requirement that any institution included on the list award academic credit at such institution to any member awarded a scholarship under the program for work (whether or not fully completed) on the ground school course of instruction of such institution in connection with obtaining a private pilot's certificate.
				(d)Scholarship
 (1)AmountThe amount of the scholarship awarded a member of a Junior Reserve Officers' Training Corps under a program under subsection (a) shall be such amount as the Secretary of the military department concerned considers appropriate to defray, whether in whole or in part, the charges and fees of a course of instruction toward obtaining a private pilot's certificate offered by the institution of higher education to be attended by the member in obtaining the certificate.
 (2)UseA scholarship awarded a member under a program may be used by the member only to defray the charges and fees of an institution of higher education for a course of instruction toward obtaining a private pilot's certificate.
 (3)Maintenance of membershipA scholarship awarded an individual under a program may be used by the individual only while the individual maintains membership in a unit of a Junior Reserve Officers' Training Corps.
				(e)Annual reports on programs
 (1)In generalNot later than February 28, 2021, and each year thereafter, each Secretary of a military department shall submit to Congress a report on the program, if any, carried out by such Secretary during the preceding calendar year.
 (2)ElementsEach report under paragraph (1) shall include, for the program and year covered by such report, the following:
 (A)The number of scholarships awarded. (B)The total amount of scholarships awarded.
 (C)The work undertaken through such scholarships, including the number of recipients who fully completed a ground school course of instruction in connection with obtaining a private pilot's certificate.
					(f)Assessment of related pilot program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth the results of an assessment, conducted by the study group described in paragraph (2) for purposes of the report, of the pilot program conducted by the Air Force in 2018 and 2019 known as the Air Force JROTC Flight Academy, Chief of Staff Private Pilot Scholarship Program.
 (2)Study groupThe study group described in this paragraph shall include the following: (A)A representative of the Department of Defense, selected by the Secretary of Defense.
 (B)A representative of the headquarters of the Air Force Junior Reserve Officers' Training Corps with experience with the pilot program, selected by the Secretary of the Air Force.
 (C)In addition to the representative under subparagraph (B), a representative of each military department, selected by the Secretary of such military department.
 (D)A representative of the Department of Transportation, selected by the Secretary of Transportation. (E)A representative of the Department of Education, selected by the Secretary of Education.
 (F)Representatives of such private organizations and entities as the Secretary of Defense considers appropriate.
 (3)ElementsThe assessment required by paragraph (1) shall identify best practices in assisting members of the Junior Reserve Officers' Training Corps in obtaining a private pilot's certificate through institutions of higher education, including the most appropriate funding mechanisms for such practices.
				